lN THE UNlTED STA"§`ES DISTRICT COURT'
FOR THE N'ORTHERN DISTRICT OF TEXAS

f DA,LLAS DlVlSlON
UNITED STATE§S OF AMERlCA §
v. ` § CASE NO.: 3;l6-CR-00516-13Z
ANDREW JONATHAN HILLMAN (19) §

ORDER ACCEPTING RE;:’ORT AND REC()MMENDATION OF TH`E
UNITED STATES MAGISTRATE JUDGE CONCERNING PLEA OF GUILTY

 

After reviewing all relevant matters of record, including the Notice Regarding Entry ofa 'Plea of Guilty, the Consent
of the defendant, a:nd the Report and Recommendation Concerning Plea of Guilty of the United States Magistrate ludge,
and no objections thereto having been filed within fourteen days of service in accordance with 28 U.S'.C. § 636(b)(l), the
undersigned District lodge is of the opinion that the Report and Recommendation ot` the M.agistrate fudge concerning the
Plea of Guilty is correct, and it is hereby accepted by the Couxt. Accordingly, the Court accepts the plea of guilty, and
ANDREW JONATHAN HlLLAMN is hereby adjudged guilty of 18 U.S.C. § 37 l , namely, Conspiracy to Pey and Receive
Healtlt Care Bribes and l<icl<bacl<s. Sentence will be imposed in accordance with the Court's scheduling order.

ll The defendant is ordered to remain in custody.

Tl\e Court§ accepts the findings of the United States Magistrate ledge by clear and convincing evidence that the
defendant ls not likely to flee or pose a danger to any other person or the community if released and Should therefore
be released under § 3 l42(b) or (c).

[l Upon motion, this matter shall be set for hearing before the Unlt‘cd St:ates Magistrate lodge who set the conditions
of release for detennination, by clear and convincing evidence, ot` whether the defendant is liker to flee or pose a
danger to tiny other person or the community il` released under § 3 l42(b) or (c).

l

[] T he defendant is not ordered detained pursuant to 18 U.S.C. § 3143(3)(2) pending determination of whether it has
been clearly shown that there are exceptional circumstances under § 3145(0) why the defendant should not be
detained u idcr § 3143(3)(2), end whether it has been shown by clear and convincing evidence that the defendant is
not likely o flee or pose a danger to any other person or the community if released under § 3142({)) or (c). Tnls
matter she l be referred to the United States Magistrate Jndge who set the conditions of release

SIGNED this 50_~, §§ OfM, 2013.

       

"":“? 'J

JACK good ' Y
UNrn~;t) s'rATBs ots'rntc"r t de

 

 

 

